By the Court.

This case is not within the statute. The statute extends only to conveyances by the act of the party, from whom the title is intended to pass — the grantor, vendor, or lessor. The estate passes at the election of the creditor by operation of law. The statute is to be considered as a positive law, and is not to be extended beyond the plain import of the words. But if it will admit of an equitable construction, surely a tortious possessor can have *141very little equity against the honest creditor of the rightful owner. It cannot be permitted to go into an inquiry whether the debtor consented to the levy, for the purpose of making him quasi a vendor or grantor; and it would be too much to say, that all the lands of a debtor, of which, however good his title, there may-be an adverse possession, are to remain locked up against his creditors until he shall be able or willing to liberate them. There might rather seem to be some reason for limiting the act, in its construction, so as to exempt from its operation all conveyances made by order of law, as in case of commissioners under an act of insolvency, and of an administrator under an order of a Judge of Probate.
The evidence was rejected.
Verdict for the plaintiff.